Title: To James Madison from Caleb Brewster, 23 June 1807
From: Brewster, Caleb
To: Madison, James



Dear Sir,
New York June 23d. 1807.

I embarked the 5th: of May 1807 and arrived at this place on the 18th: Inst from Liverpool in Forty three days on board of the Ship Mary & Nancy Capt. John Dennis.  I Embarked on the Sixteenth of February on board the Ship Latona Capt. Seth Alden agreeable to your orders with the other five witnesses Capt. Jesse Pierce Robert Mitchell, and John White Branch Pilots Jonathan Brewster and Elijah Hudson and arrived at Liverpool on the 26th. of March after a verry tedious passage in which we were verry near being all lost on the North of Ireland in a gale of wind on the 20th. of March; After arriving in Liverpool through neglect of the Capt. the Ship was obliged to de Quarentine Seven days with all of us Passengers.  I was taken verry unwell and also Mr. Hudson on board so that we were unable to go on to London until the 8th. of April.  I wrote Mr. Monroe Immediately on my arrival in Liverpool with the other witnesses and I informed him that I had dispatches for him and should waite for his directions.  He wrote to Mr. James Maury to call and get them and send them on which he did the 4th. of April.  We all set out for London the 8th. and arrived the 12th. and called on Mr. Monroe, for orders.  we stayed in London three Days and then set out for Portsmouth, except Mr: Hudson who was so unwell that we were obligen to leave him behind.  General Lyman the American Consul went down with us and on the 17th: the Court Martial set on board the Frigate Gladiator a Forty four.  The witnesses on the part of the United States was called; and we all gave in our testimony on that day; first as we were Examined we were Conducted to a part of the Ship, and not suffered to speak to one another untill we were all examined whichh was got through the first day.  The Court martial then adjourned untill nine oClock next morning and we were all to appear on board which we did, but not one of us was permitted to hear what the Witnesses testified on the part of Capt: Whitby.  I have been Informed that he Introduced eight or ten.  They neither would let any of us hear what was the defence that Capt Whitby made before the Court martial.  General Lyman was present the first day while we were giving in our evidence on the part of the United States but his business obliged him to return to London in the evening  as soon as they found that he was gone the business was Conducted verry different.  They pretended there witnesses should not hear what each other Testified but they were permitted to go between decks and there was two doors that opened into the Cabin where the Court Martial set and their witnesses could stand and hear every word.  some of the Witnesses was on Deck and the Spectators would come up and tell them what such a Witness testifyd, as I could over hear some of them.  About four oClock an Officer came on Deck and called us the American witnesses to go and hear the sentence of the Court Martial which we did.  As soon as the Judge advocate read it of to Capt. Whitby he was acquitted, the president of the Court Martial Admiral Montigeu called to Capt: Whitby and advanced up to him and taking his Sword by the point said, Capt Henry Whitby I have the honor to present to you, your sword which in the Opinion of this honourable Court Marshal has never been tarnished in your hands.  The Court Martial then adjourned.
Mr. Monroe gave me several Dispatches which was directed to you sir, which I put into the post office immediately on my arrival which I hope have arrived safe.  I shall now return to my duty on board of the Cutter.  I have also Inclosed a statement of the monies, which I recd: of Mr: Gelston before I sailed and the monies I recd. at London and Liverpool for to bare my expences, of Mr. Monroe and the other Witnesses which I paid over to them, And a statement of my Expences from New York untill I returned and while at London and Liverpool.  The liveing and Travelling in England is verry expensive.  I remain with respect your most obedient humble servt:

Caleb Brewster

